DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner do not disclose or teache “determine whether the first column is a label column or a value column; determine whether the second column is a label column or a value column; analyze the positional locations of the plurality of characters to identify a plurality of rows in the first column and the second column; associate a plurality of predetermined variables with at least one expected word of a plurality of expected words; correlate at least a portion of the plurality of rows in the label column with a variable of the predetermined plurality of variables based on a comparison of characters in the rows of the label column to determine if the characters in respective rows match at least one of the plurality of expected words and correlating that row with the variable to which the matching expected word is associated, wherein the plurality of expected words vary as a function of a document type of the non-standardized digital source document” or “(i) associate one or more of the plurality of predetermined variables in the external software system with one or more expected words of a plurality of expected words; (ii) map at least a portion of the plurality of predetermined variables with one or more of the plurality of rows in a label column as a function of rows in the label column matching one or more expected words of the plurality of expected words, wherein the plurality of expected words vary as a function of a document type of the non-standardized digital source document; (iii) map at least a portion of the plurality of rows in the label column with one or more variables based on a client export template that correlates one or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JOHN W LEE/Primary Examiner, Art Unit 2664